Order issued September 21, 2012




                                          In The
                             (unrt vf 41pia1a
                     9iftI! 1ItrIrt uf rxa at alla
                                  No. 05-09-01381-CV


                 REBECCA JONES AND MARK JONES, Appellants

                                            V.

                        MARY ANN PREWITT, M.D., Appellee


                                         ORDIR


                       Before Justices O’Neill. Richter. and Francis

      Appellants’ July 2, 2012 Motion for New Hearing is DENIED.




                                                   JUSTTCE